AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Ohio
Tyler Gischel )
Plaintiff )
v. ) Civil Action No, 1:176V475
University of Cincinnati, et al., )
)
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: The Association of Title IX Administrators
1109 Lancaster Ave., Berwyn, Pennsylvania, 19312

(Name of person to whom this subpoena is directed)

¥ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
documents and materials identified in attached Exhibit A

 

Place: Rosenberg & Ball Co. Lpa., 395 N. Pearl Street, Granville, Ohio | Date and Time:
43023 (or) focation in Pennsylvania detailed in attached Exhibit 5 pm August, 12019

 

 

 

 

O Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: - 7/10/19

CLERK OF COURT

OR
‘sf Eric Rosenberg
Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Tyler Gischel
, who issues or requests this subpoena, are:

 

Eric Resenberg, Rosenberg & Ball Co. Lpa., 395 N. Pearl St., Granville Ohio 43023; erosenberg@rosenbergball.com: (740) 644-1027

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

     
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No. 1:170V475

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

™a I Servet subpoena by delivering a copy to the named person as follows: Crs \ Vole
2 itle \X Abuuspines VIA €otrited MAm
orpoeh A tr Ake Slo onan fa on (date) 7 Lig | 4 5 or

© I returned the subpoena unexecuted because:

 

 

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, J have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 7/3 [% :
C Server® signature
ER Ros ew Bole , Pls, arf br
Printed name and title v

395 NM. Peer GT Cbanullls Ou ore

Server's address

 

 

Additional information regarding attempted service, etc.:
 

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects of to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
y transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(i) is commanded fo attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(0) Avoiding Undue Burden or Expense; Sanctions. A pasty or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena, The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney's fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial,

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or
sempling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

( At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(i) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

en to allow a reasonable time to comply;

requires a person to comply beyond the geographical limits

specified in Rule 45(c); pyoey geoere

(ill) requires disclosure of privileged or other protected matter, ifno
exception or waiver applies; or

(iv) subjects a person to undue burden.

{B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

@ disctosing a trade secret or other confidential research,
development, or commercial information; or

(ti) disclosing an unretained expert's opinion or information that does
not describe specific occurrences in dispute and results from the expert's
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(I) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(il) ensures that the subpoenaed person will be reasonably compensated.

(ce) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information, The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoensed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
tria)-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. ARer being
nolified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notificd; and may promptly
present the information under scal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolv

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, sec Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
EXHIBIT A - ATTACHMENT TO SUBPOENA

SUBPOENA INSTRUCTIONS

Produce a copy of all originals, drafts, reproductions and photographs of the
documents requested.

The documents to be produced in response to these requests include all documents within
your possession, custody or control. This includes documents in the possession, custody
or control of your attorneys, agents, employees, investigators, consultants, and experts,
as well as any firm, company, corporation or business in which you own a controlling
interest or over which you exercise control in fact. You are required to use reasonable
diligence to locate the documents, including those that are not in your immediate
possession.

If you claim that the attorney-client privilege, or any other privilege, doctrine or reason
for withholding a document is applicable, please set forth in writing and with your
response to this subpoena: (1) the date of the document; (2) the type of document; (3) the
subject matter of the document; (4) the name, employment and title of each person who
prepared or received the document or any copy thereof; and (5) the basis for the claim
of privilege or other ground for withholding the document. If it is claimed that only part
of the document is privileged or otherwise need not be produced, please produce the
remaining part of the document.

If any document to be produced has been lost, discarded, transferred to another person
or entity, destroyed, or otherwise disposed of, please set forth in writing: (1) the date,
name and subject matter of the document; (2) the name, employment and title of each
person who prepared, received, reviewed, or had custody, possession, or control of the
document; (3) all persons with knowledge of the contents or any portion of the contents
of the document;

(4) the previous location of the document; (5) the date of disposal or transfer of the
document; (6) the reason for disposal or transfer of the document; and, ifapplicable, (7) the
manner of disposal of the document; or, if applicable, (8) the names and addresses of the
transferees of the document.

As provided by Federal Rule of Civil Procedure please produce all electronically
stored information in a form in which it is ordinarily maintained (i.e., native format).
(“Electronically stored information” is defined to give the full scope of that term as
contemplated by the Federal Rules of Civil Procedure, and refers to all computer or
electronically stored or generated data and information, and shall include all attachments
to and enclosures with any requested item, to which they are attached or with which they
are enclosed, and all drafts thereof. “Electronically stored information” includes, but is
not limited to, all information storied in any format and on any storage media, including
for example, but not limited to: hard disks, floppy disks, optical disks, flash memory
devices, and magnetic tape, whether fixed, portable, or removable. The format of
“electronically stored information” includes, for example, but is not limited to: word-

1
processing documents, electronic spreadsheets, electronic presentation documents, email
messages, image files, sound files, material or information stored in databases, or
accessible from databases, of whatever description. “Electronically stored information”
also includes all associated metadata that is routinely maintained or saved, which includes
for example, but is not limited to document title or name, file name, data and time of
creation, date and time of last edit, identity of author, identity of owner, identities of
editors, identities of recipients, changes, history of changes, email header information,
and email routing information.

The requested materials described can be emailed to erosenberg@rosenbergball.com (or)
mailed to Eric Rosenberg’s attention at: Rosenberg & Ball Co. Lpa., 395 North Pearl
Street, Granville, Ohio 43023. In the alternative, if you would rather produce the
materials in person at an address within 100 miles of your address, please let Eric
Rosenberg know and he will provide you an address for such a location. If you have any
questions, please do not hesitate to contact Eric Rosenberg at 740.644.1027.

DEFINITIONS

“DOCUMENT” refers to every original, draft and duplicate of every writing and
recording of every type and description, including, but not limited to, all writings,
recordings, electronically stored information, electronic writings (such as information
contained on the internet), e-mail, intra- or inter-company communications, memoranda,
reports and photographs as those terms are defined in Rule 1001 of the Federal Rules of
Evidence and all documents or tangible things as those terms are used in Rule 34 of the
Federal Rules of Civil Procedure.

“COMMUNICATION?” refers to any oral, written, spoken or electronic transmission of
information, including but not limited to, meetings, discussions, conversations,
telephone calls, memoranda, letters, emails, text messages, postings, instructions,
conferences, or seminars or any other exchange of information between you or between
you and any other person or entity.

“RELATE TO,” “RELATED TO,” and “RELATING TO” means directly or indirectly,
mentioning or describing, pertaining to, being connected with, or reflecting upon the
subject matter of the specific request.

“You” or “Your” refers to Montana State University’s employees, officers, attorneys,
representatives and agents.

MATERIALS REQUESTED

. All documents related to Jyl Shaffer’s (“Shaffer”) involvement in any of The
Association of Title IX Administrators’ (““ATIXA”) advisory board(s);

. All documents related to ATIXA initiatives or research reviewed by ATIXA’s
advisory board(s) during Shaffer’s tenure on any ATIXA advisory board(s);
. All documents related to ATIXA’s campus victim advocate training program(s)
generated by ATIXA during Shaffer’s involvement in these program(s);

. All documents related to ATIXA’s 504 Coordinator Certification training provided
by ATIXA at its January 2016 conference in Orlando;

. All documents related to all training Shaffer provided to third-parties in her role as an
ATIXA authorized trainer; and

. All documents and communications exchanged between ATIXA and Shaffer from 2013
to present.
 

 

SENDER: COMPLETE THIS SECTION

|= Complete items 1, 2, and 3.
‘/ Print your name and address on the reverse.
so that we can return the card to you.
@ Attach this card to the back of the mailpiece,
i the front if space permits.

COMPLETE THIS SECTION ON DELIVERY

           

1 Agent
1] Addressee

C. Date ivery
aisle

 

 

1. Article Addressed to:

TAY A
we Lanagwe. Aus

Baawyw FA 19312

QUATRE A

9590 9402 1403 5329 2638 68

D. Is oe address different from item 1? £1 Yes
If YES, enter delivery address below: CINo

 

 

 

 

2. Articla Number (Transfer from service label)

7018 3050 0001 5305 4552

PS Form 3811, July 2015 PSN 7530-02-000-9053

3. Service Type O Priority Mail Express®

0D Adult Signature UO Registered Mail™
Signature Restricted Delivery O Registered Mail Restricted
Certified Mail® eee
0 Certified Mail Restricted Delivery feturn Receipt for

O Collect on Delivery Merchandise us
O Collect on Danes Restricted Delivery O Signature Confirmation

 

O Signature Confirmation

sstricted Delivery Restricted Delivery

Domestic Return Receipt
